The Disciplinary Review Board having filed with the Court its decision in DRB 17-312, concluding that as a matter of reciprocal **417discipline pursuant to Rule 1:20-14, Howard Z. Myerowitz of Harrison, who was admitted to the bar of this State in 1999, should be censured based on discipline imposed by the United States District Court for the Southern District of New York for unethical conduct that in New Jersey constitutes violations of RPC 3.3(a)(1) (false statement of material fact or law to a tribunal); RPC 3.4(c) (knowingly disobey an order of a tribunal); RPC 8.4(c) (engage in conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that Howard Z. Myerowitz is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.